Citation Nr: 1504162	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for right knee degenerative disease postoperative, to include surgical scar, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which continued a 30 percent rating for the Veteran's service-connected right knee disability.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The Veteran's claim was remanded by the Board in July 2014 upon request of the Veteran after he submitted additional medical evidence that had not been reviewed by the RO.  Pursuant to the Board's remand the RO sent the Veteran a letter in August 2014 requesting that the Veteran provide authorization to obtain any outstanding private medical records regarding treatment of his right knee disability.  There is no evidence of the Veteran acknowledging the VA's letter.  The RO, however, reviewed the previously submitted medical records and arranged for the Veteran to have a VA medical examination of his right knee.  In November 2014 the Veteran stated that he did not have any additional evidence to submit regarding his appeal.  Accordingly, the RO has substantially complied with the July 2014 remand instructions.  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran has not indicated that he is unemployable due to his right knee disability.  The Board notes that the August 2014 VA examiner indicated that the Veteran should take 15 minute breaks every three to four hours to relieve his knee pain during prolonged periods of standing, but did not make any notations regarding unemployability.  No other evidence of the record suggests the Veteran is unemployable.  Consequently there is no claim for TDIU currently in appellate status before the Board.



FINDINGS OF FACT

1.  The Veteran's right knee disability has not been shown to result in instability, subluxation, dislocated semilunar cartilage, or limitation of extension.  Flexion is, at its worst, limited to 100 degrees.

2.  The Veteran's right knee surgical scar is not painful, unstable or at least 39 square centimeters.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right knee degenerative disease, to include surgical scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118,  Diagnostic Codes 5010, 5260, 5261, 7801, 7802, 7803, 7804, 7805 (2008 and 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, an October 2008 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated in a March 2009 rating decision.  Thus, because the VCAA notice provided was adequate and occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records, identified private treatment records, and service treatment records have been associated with his electronic VA folder.  

Additionally, VA examinations were performed in November 2008 and August 2014 to determine the extent of the Veteran's right knee disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Under Diagnostic Code (DC) 7801, as in effect when the claim was filed, scars other than of the head, face, or neck, that are deep or that cause limited motion, are 10 percent compensable if their total area is at least 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2008).  Under DC 7802, scars, which are not of the head, face, or neck, and that are superficial and do not cause limited motion, are 10 percent compensable if their total area is at least 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, DC 7802 (2008).  DC 7803 provided a 10 percent rating for a superficial scar, one not associated with underlying soft tissue damage, if the scar was unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  A superficial scar which is painful on examination warrants a maximum 10 percent evaluation pursuant to DC 7804.  In addition scars could be rated on limitation of the affected part pursuant to DC 7805.

With regard to the criteria in effect as of October 23, 2008, which the RO also considered in the statement of the case, Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear. 38 C.F.R. § 4.118 , Diagnostic Code 7801 (2014). 

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118 , Diagnostic Code 7802 (2014). 

Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7804 evaluates painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  

Finally, Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  This diagnostic code notes that any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-4, should be evaluated under an appropriate diagnostic code.    

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran contends that he is entitled to a rating in excess of 30 percent for his right knee disability.  In his September 2009 Notice of Disagreement (NOD) the Veteran highlighted multiple discrepancies with the VA examination he received in November 2008, including a lack of measuring instruments to determine the knee's range of motion, as well as the absence of an x-ray which could assess the progression of his existing arthritis.  The Veteran also stated that the November 2008 examination failed to annotate his claims of weakness and buckling of his knee.  In his March 2010 VA Form 9 the Veteran expanded on his buckling issue, stating that the knee just began buckling in the last year, and that he was treated at William Beaumont Army Medical Center (WBAMC) for the knee buckling condition.  In April 2010 the Veteran submitted private medical records which included a right knee MRI showing arthritis.         

In November 2004, the RO granted the Veteran service connection and a 10 percent disability rating for a degenerative disease in his right knee, effective in October, 2004.  In May 2007 the Veteran's disability rating was increased to 30 percent based on right knee extension limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.  That assigned 30 percent disability rating has remained unchanged.

In May 2008, shortly before his September 2008 claim for an increased rating for his knee, the Veteran was seen at WBAMC regarding his knee.  During that visit the Veteran reported right knee pain associated with motion, as well as a knee buckling event two days prior.  At the time of the treatment the Veteran was asymptomatic.  The report associated with that visit stated the Veteran had a knee sprain, but examined the right knee and found no swelling, induration, erythema, warmth, popliteal cyst, crepitus of the patella, tenderness on palpation, laxity of the medial collateral ligament, laxity of the lateral collateral ligament, anterior drawer sign, posterior drawer sign, or tenderness on ambulation.  The examiner did note that the Veteran did not have full range of motion (ROM) in his right knee.  Regarding knee instability, the examiner found no anterior instability or posterior instability.  Additionally, the examiner conducted a negative McMurray test (no tears in the meniscus), and a negative Aspley compression test (no injury to the meniscus).  The examiner recommended rest, ice, and ibuprofen to the Veteran.  

Subsequent to the Veteran's increased rating claim the RO scheduled him for an examination of his right knee which occurred in November 2008.  During the examination the examiner reviewed the Veteran's medical history, as well as the functional impact of the Veteran's disability on his ability to work, however, there is not an annotation that the examiner reviewed the Veteran's claim file.  This does not render the examination inadequate as the examiner otherwise provided sufficient information to allow the Board to render an informed determination.  To the extent that the Veteran asserted that an instrument was not used to measure range of motion, such was accomplished on later VA examination. 

During the examination the Veteran reported localized right knee pain which occurred three times per week for about one hour.  On a scale of one to ten, the pain was rated at a five.  The Veteran reported that his functional impairment was decreased prolonged standing.  The examiner noted that the right knee had a level scar measuring roughly 17 centimeters by .5 centimeters and that there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  The examiner also noted that the knee did not show signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement, locking pain, genu recurvatum or crepitus.  The examiner also noted that the Veteran's posture was within normal limits with a normal gait.  Range of motion of the right knee was to 100 degrees on flexion with pain beginning at 100 degrees flexion.  There was no limitation of motion on extension.  The examiner stated that right knee joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Anterior and posterior cruciate ligament stability, as well as medial and lateral collateral ligament stability, was within normal limits.  The medial and lateral meniscuses of the right knee were found to be within normal limits.  The examiner concluded that the effect of the condition on the Veteran's daily activity is mild.              

In March 2010 the Veteran received a private medical examination and MRI of his right knee.  The private examination noted well-healed surgical incisions, no tenderness on palpation, minimal effusion, positive patellar crepitance, a ROM of zero to 120 degrees, negative ACL/PCL/MCL/LCL instability, and a negative McMurray test for his right knee.  All other joints were noted to have full range of motion, no atrophy, asymmetry, tenderness or instability.  

The March 2010 private physician MRI noted a small amount of joint fluid, which was within normal limits.  No acute osseous injury was identified and the menisci, anterior and posterior cruciate ligaments, and collateral ligaments were all normal and intact.  The MRI did reveal change of osteoarthritis condition.  Hypertrophic spurring was noted along all compartments with grade II to III chondromalacia (inflammation) in the medial and lateral compartments.  Additionally, severe osteoarthritis of the patellofemoral joint with grade IV chondromalacia throughout the lateral facet and lateral trochlear groove was also noted.  No loose body was identified by the MRI.  The overall impression of the MRI was that there was no evidence of internal derangement, any meniscal tears or ligamentous injury, but there were overall osteoarthritis changes, with the most severe changes existing in the patellofemoral compartment.

After a July 2014 remand by the Board, the Veteran was provided a VA examination of his right knee in August 2014.  In addition to conducting a thorough examination of the Veteran's knees, the VA examiner reviewed the Veteran's VA claims file, his medical history, as well as the functional impact of the Veteran's disability on his ability to work.

The Veteran reported symptoms of swelling, pain and limitation of motion.  He denied flare-ups.  In the examination report the examiner noted that the Veteran had functional loss evidenced by less movement than normal, and pain on movement.  Specifically, the Veteran's right knee flexion was limited to 110 degrees as compared to the normal endpoint of 140 degrees.  Additionally, the examiner observed there was objective evidence of painful motion for the Veteran at 110 degrees flexion.  The Veteran's flexion measurements remained 110 degrees after the 3 repetition repetitive-use test, and the examiner noted that the Veteran did not have additional limitation in ROM following the repetitive-use testing.  The examiner stated these limitations are residual symptoms of the Veteran's prior knee surgery.  

The examiner found no extension limitation in the Veteran's right knee and no evidence of pain on motion.  

The examiner also noted that the Veteran did not experience pain on palpation of his right knee, that his muscle strength was normal, and that his anterior, posterior, and medial-lateral instability tests were all normal.  Additionally, the examiner noted that there is no evidence of recurrent patellar subluxation or dislocation, and that the Veteran does not experience pain or instability from the scars of his aforementioned surgery.  The total area of scarring was less than 39 square centimeters.  

An x-ray report impression was mild to moderate 2 compartment osteoarthritis right knee, slightly worse than before.  

In addressing the impact of the Veteran's disability on his ability to work, the examiner stated that the Veteran should limit his standing to 3-4 hour time periods, with 15 minute interludes in order to help relieve his knee pain.  Additionally, the examiner stated it was not possible to determine, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during repeated use of the joint without directly observing function under these conditions.  

The medical evidence shows that the flexion of the Veteran's right knee is limited to at most 100 degrees, and a compensable rating under DC 5260 requires limitation of flexion to 45 degrees or less.  38 C.F.R. § 4.17a, DC 5260.  Pursuant to DC 5010 and DC 5003, degenerative arthritis manifested by limitation of motion will be rated under the appropriate diagnostic codes for the joint involved.  However, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent will be assigned for each major joint affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

There is no evidence in the record since September 2007 showing that the Veteran has any limitation of extension and both examiners found that there was no pain on extension.  The Veteran is thus clearly not entitled to a rating in excess of 30 percent under DC 5261.  See 38 C.F.R. § 4.17a, DC 5261.  Further, there are no Deluca factors shown by medical evidence that result in the Veteran experiencing a limitation of extension.  The Board notes that the Veteran's current 30 percent disability is based on his previous 20 degree extension limit, noted in January 2007.  However, as there is no showing of limitation of extension during the claim period to any degree, the most appropriate diagnostic code under which to rate the Veteran's limitation of motion is currently DC 5260 as limitation of flexion is shown.  

As the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260, and given that the Veteran has not been shown to have weakness, incoordination, or additional limitation of motion after repetitive motion, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5260 even when functional loss is taken into consideration.  The Veteran did not report flare-ups during the most recent examination and the examiner found that there was no pain, weakness, fatigability or incoordination during range of motion testing of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also reported that it was not possible to determine, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability during repeated use of the joint without directly observing function under these conditions.  Nevertheless, the examiner did conduct repetitive use testing with 3 repetitions  and found there was no additional limitation in range of motion.  The examiner did note that there was less movement than normal and pain on movement.  Based on the findings of limitation of motion on flexion to at worst 100 degrees with pain, the Board concludes that a rating in excess of 30 percent is not warranted pursuant to DC 5260. 

The Veteran has been diligent in providing evidence and lay testimony regarding the progression of his current knee arthritis.  However, assigning a separate rating under DC 5003/ 5010  (arthritis with painful limitation of motion) would constitute pyramiding as the current rating contemplates limitation of motion to include as a result of pain.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Further, the rating criteria under DC 5003 specifically directs that degenerative arthritis be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved, here, DC 5260 and 5261 for limitation of flexion and extension of the knee.  See 38 C.F.R. § 4.71a.  Again, limitation of extension is not shown during the claim period and both examiners reported that he did not have pain on extension.  Limitation of motion on flexion was to 100 degrees at its worst and pain began at 100 degrees.  Although this does not meet the criteria for a 30 percent evaluation pursuant to DC 5260, this is the rating that is currently assigned and the scope of this decision is limited to determining whether a higher or separate rating is warranted for service-connected knee manifestations.      

Although the Veteran has reported instability of the right knee on multiple occasions, all the testing of the right knee, to include the Veteran's May 2008 WBAMC visit, November 2008 VA examination, and August 2014 VA examination, indicates that the Veteran has no instability or subluxation of the right knee.  The Board finds that the medical record and evaluations constitute the most probative evidence in this regard, as the examiners and clinicians conducted specific testing to ascertain whether instability or subluxation was manifested both for rating and treatment purposes.  Thus, the Veteran is not entitled to a separate compensable rating under Diagnostic Code 5257, the code for instability of the knee.

Finally, the Board notes that there is no medical or lay evidence in the Veteran's record which suggests that the Veteran has ankylosis of the knee, dislocated semilunar cartilage, removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  The Board, therefore, need not address DCs 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.17a, DC 5256, 5258-59, 5262-63.  

The Board notes that the Veteran's scarring measures roughly 17 centimeters by .5 centimeters.  Given that the Veteran's area of scarring is less than the 39 square centimeters threshold for compensation, the Board need not address whether his scars are deep and nonlinear, or superficial and nonlinear.  38 C.F.R. § 4.118, DC 7801 and 7802.  Because the scar is without any symptomatology, including instability and pain, and covers a small area, a separate compensable rating is not warranted for the Veteran's scar under either the old or new rating criteria.    

Based on the above, the Board finds that the Veteran has not met the criteria for a rating in excess of 30 percent for disability of the right knee under any applicable diagnostic code at any time during the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Assignment of staged ratings has been considered and is not for application as the evidence does not show that a higher or separate rating is warranted for any period of time that is covered by this claim.  See Hart, supra.

The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness and swelling which result in limitation of motion and impairment on walking and standing.  The Board finds that these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture of the right knee described above.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 30 percent for right knee degenerative joint disease, to include surgical scar, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


